Citation Nr: 1230227	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel






INTRODUCTION

The Veteran had active service from September 1965 to September 1967, including service in the combat service in the Republic of Vietnam from March 1966 to March 1967 and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the St. Petersburg, Florida, Regional Office's (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  As articulated in Clemons v. Shinseki, 23 Vet. App. 1 (2009), although characterized by the Veteran as a service connection claim for PTSD, he is in fact seeking service connection for psychiatric symptoms regardless of how those symptoms are diagnosed.  Although the November 2007 VA examination provides information with regard to PTSD, the VA examiner did not provide any opinion as to the onset and/or etiology of all psychiatric disabilities diagnosed during the appeal, to include at that examination.  Because the examination report does not provide the Board with a sufficient basis to make a fair and fully informed evaluation of the Veteran's claim, the Board has no discretion and must remand the claim to obtain additional development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, the most recent VA treatment records related to his psychiatric disability are dated in September 2008 and there may be more recent treatment records that are not of record.  The record also suggests that he receives treatment at the Vet Center and these records are constructively before VA; however, the record does not contain any records or response from the facility in response to the RO's request for these records.  See Dunn v. West, 11 Vet. App. 462, 466 (1998).  Under law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason as well, the Board must remand the matter for additional development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge and/or were contemporaneously informed of his psychiatric symptomatology in and since service, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should undertake appropriate efforts to obtain all outstanding psychiatric treatment records generated at the Vet Center, in Jacksonville, Florida.  All efforts to obtain records should be fully documented, a negative response be requested if no records are available. 

3.  The RO must obtain all outstanding VA treatment and/or hospitalization related to the Veteran's psychiatric condition, since September 2008.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

4.  Then schedule the Veteran for a VA psychiatric examination to determine the nature, onset and etiology of any psychiatric disability found to be present.  A diagnosis of PTSD must be ruled in or excluded.  The claims folder should be made available to and reviewed by the examiner, who should record the full history of the disorder, including the Veteran's report of his symptoms.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to include the Veteran's Vietnam combat service.

The examination report should reflect consideration and analysis of all evidence of record, medical and lay, including (A) the Veteran's competent account of symptomatology; (B) a March 2007 VA psychiatric assessment; (C) the November 2007 VA examination report; and any other evidence and any other evidence of record deemed relevant.  All findings and conclusions should be supported by a complete rationale and should be  set forth in a legible report.  

5.  Then readjudicate the appeal.  If the foregoing action does not resolve the claim, a Supplemental Statement of the Case (SSOC) should be issued.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to this Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

